Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6098 Filed 07/26/21 Page 1 of 29




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 TIMOTHY KING, et al.,


                        Plaintiffs,        Case No: 2: 20-cv-13134
 -v-                                       Honorable Linda V. Parker


 GRETCHEN WHITMER, in her official
 capacity as Governor of the State of Michigan,
 et al.
                        Defendants,
 and

 CITY OF DETROIT, DEMOCRATIC
 NATIONAL COMMITTEE and
 MICHIGAN DEMOCRATIC PARTY, and ROBERT DAVIS,
                   Intervenor-Defendants.



           ATTORNEY L. LIN WOOD’S SUPPLEMENTAL BRIEF
              PURSUANT TO COURT ORDER (ECF NO. 150)

                               Proof of Service



 Paul Stablein (P42544)
 Paul Stablein, PLLC
 380 North Old Woodward Avenue
 Suite 320
 Birmingham, Michigan 48009
 (248) 540-1600
 PaulStablein@StableinLaw.com
 Attorney for L. Lin Wood

                                       i
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6099 Filed 07/26/21 Page 2 of 29




 TABLE OF CONTENTS



 INDEX OF AUTHORITIES .................................................................................. iii
 ISSUES PRESENTED ............................................................................................. v
 STATEMENT OF FACTS ....................................................................................... 1
 ARGUMENT ............................................................................................................ 5
 I.       Mr. Wood has never practiced in this court. ................................................. 5
          A.       Mr. Wood has not sought admission. .................................................. 5
          B.    Mr. Wood has not held himself out as authorized to practice in this
          Court. .............................................................................................................. 5
          C.       Mr. Wood did not sign the complaint or amended complaint. ........... 8
          D.       The Intervenor-Defendant cites cases that are inapplicable here. .. 10
                   i.     U.S. Bank Nat. Ass'n, N.D. v. Sullivan-Moore .......................... 11
                   ii. In re Lane .................................................................................... 12
                   iii. Stalley v. Methodist Healthcare ................................................. 13
 II.    The Defendants and Intervenor-Defendants failed to comply with the
 dictates of Rule 11(c)(2). ........................................................................................ 15
 III.     Mr. Wood is entitled to an evidentiary hearing ........................................... 17
 RELIEF REQUESTED ......................................................................................... 18




                                                               ii
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6100 Filed 07/26/21 Page 3 of 29




                                       INDEX OF AUTHORITIES


 Cases

   Big Rapids Mall Associates v. Mut. Trust Life Ins. Co., 98 F.3d 926 (6th
     Cir.1996) ......................................................................................................... 19
   In re Lane, 604 B.R. 23 (B.A.P. 6th Cir. 2019) ............................... ii, 11, 13, 14
   Jones v. Pittsburgh Nat. Corp., 899 F.2d 1350 (3d Cir. 1990)......................... 19
   Penn v. Prosper Business Development Corp., 773 F.3d 764 (6th Cir.
     2014) ................................................................................................................ 18
   Rathbun v. Warren City Schools, 825 F.2d 977 (6th Cir.1987) ....................... 15
   Stalley v. Methodist Healthcare, 644 F.3d 349 (6th Cir. 2008) ............ ii, 11, 14
   U.S. Bank Nat. Ass'n, N.D. v. Sullivan-Moore, 406 F.3d 465 (7th Cir.
     2005) ..................................................................................................... ii, 11, 12
   Walker v. City of N. Las Vegas, 394 F. Supp. 3d 1251 (D. Nev. 2019) ........... 16
   Webb v. Morella, 457 F. App'x 448 (5th Cir. 2012) ......................................... 16
   Williams v. Huron Gardens 397 Trust v. Waterford Township, 2019 WL
    659009 (E.D. Mich. 2019) .............................................................................. 18

 Other Authorities

   Black’s Law Dictionary, 5th Ed. West (1979) .................................................. 15

 Rules

   E. D. Mich. LR 7.1(d)(1)(A) .............................................................................. 17
   E. D. Mich. LR 83.20(a) ................................................................................... vii
   E. D. Mich. LR 83.20(d) ............................................................................... vii, 5
   E. D. Mich. LR 83.20(d)(2) ................................................................................. 5
   E. D. Mich. LR 83.20(d)(4) ................................................................................. 6
   E. D. Mich. LR 83.20(i) ....................................................................................... 6
   E. D. Mich. LR 83.22(c) ...................................................................................... 7
   E. D. Mich. LR 83.22(d) ...................................................................................... 7
   E. D. Mich. LR, App’x ECF, R10 ................................................................ 9, 10


                                                             iii
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6101 Filed 07/26/21 Page 4 of 29




   Fed. R. Civ. P. 11(a) ............................................................................................ 9
   Fed. R. Civ. P. 11(b) .....................................................................................vi, 11
   Fed. R. Civ. P. 11(c) ......................................................................................vi, 17
   Fed. R. Civ. P. 11(c)(2) .............................................................................. passim
   Fed. R. Civ. P. 5(d)(3)(C) .............................................................................. 9, 10




                                                         iv
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6102 Filed 07/26/21 Page 5 of 29




                               ISSUES PRESENTED

       Some time, between June 17, 2021, and June 29, 2021, Mr. Wood received a

 telephone call from one of the attorneys for the Plaintiffs in this case who informed

 him that an order had been issued in Detroit, Michigan, directing him to appear for

 a hearing in the United States District Court for the Eastern District of Michigan.

 Though he was aware of the lawsuit in Michigan having to do with the results of the

 2020 election, and was an ardent supporter of former President Trump, he was

 perplexed. He was never admitted in federal court in Michigan. He had not filed

 the lawsuit in Michigan. He had not participated in any of the litigation in Michigan.

       Mr. Wood retained counsel to represent him in Michigan, and, on July 7, 2021,

 his attorney requested the Court to allow Mr. Wood to appear via counsel rather than

 in person or via Zoom. The Court denied the request.

       On July 12, 2021, following lengthy argument by all parties, this Honorable

 Court allowed, pursuant to the request of prior counsel, Mr. Wood and others to file

 supplemental briefs opposing the Defendants’ and Intervenor-Defendants’ various

 motions for sanctions pursuant to Rule 11(c) and 28 U.S.C. § 1927. (ECF Nos. 69,

 78 and 105). The Court entered the order the same day (ECF No. 150), granting the

 parties 14 days to file supplemental briefs, limited to 20 pages, and seven days to

 file any response to such supplemental briefs.




                                           v
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6103 Filed 07/26/21 Page 6 of 29




       The Defendants, Whitmer and Benson, have sought sanctions pursuant to 28

 U.S.C. § 1927, as did Intervenor-Defendant, Robert Davis, alleging Mr. Wood 1)

 “vexatiously multiplied the proceedings,” and 2) filed legal claims he knew or

 should have known “were frivolous.” (ECF No. 105, PageID 4337; ECF No. 69,

 PageID 3340). Each also claims the Court has the inherent authority to order

 sanctions against Mr. Wood. (ECF No. 105, PageID 4337; ECF No. 69, PageID

 3344). Intervenor City of Detroit has sought sanctions pursuant to Federal Rule of

 Civil Procedure 11(c), to which Defendants Whitmer and Benson have joined. (ECF

 No. 78; ECF No. 84, respectively); Fed. R. Civ. P. 11(c).

       This supplemental brief will focus on two issues. First, whether the Court has

 jurisdiction to sanction Mr. Wood for presenting “a pleading, written motion, or

 other paper” to the Court when he did not sign, file, submit or later advocate any of

 the pleadings or other filings presented to this Honorable Court. Fed. R. Civ. P.

 11(b). Respectfully, the Court does not, because Mr. Wood did sign any of the

 documents referenced by the Plaintiffs, nor did he authorize any other attorney in

 the matter to sign for him. He cannot be disciplined for filing pleadings with this

 Court when he had no hand in preparing them, never reviewed them, and never

 advocated in court for them.

       Mr. Wood is not, nor has he ever been, a member of the bar of the Eastern

 District of Michigan. See, E. D. Mich. LR 83.20(d) “Procedure for Admission.”



                                          vi
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6104 Filed 07/26/21 Page 7 of 29




 Nor has he ever practiced before any judicial officer of the Eastern District of

 Michigan. See E. D. Mich. LR 83.20(a) (“Practice in this court” defined.) The only

 instance of his appearing in this district occurred at the July 12, 2021, motion

 hearing, where he appeared, via Zoom, because this Honorable Court ordered the

 appearance of “each attorney whose name appears on any of Plaintiffs’ pleadings or

 briefs….” (ECF No. 123, PageID 5134). Mr. Wood’s name “appears” on the

 complaint (ECF 1, PageID 75), and the amended complaint (ECF No. 6, PageID

 957). On July 12, 2021, Mr. Wood repeatedly informed the Court that the only

 reason he was appearing before the Court was because the Court ordered him to do

 so. A copy of the transcript of the hearing was attached as Exhibit A to Mr. Wood’s

 previous response to the order to show cause. (ECF No. 160, PageID.5560-5792).

 He did not sign the complaint or amended complaint, he did not work on either

 document, he did not discuss the complaint or amended complaint with any of the

 lawyers who did, nor did he authorize anyone to sign his name in his stead. He never

 knowingly appeared as an attorney before this Honorable Court. Therefore, Mr.

 Wood may not be disciplined pursuant to Rule 11(c) or 28 U.S.C. § 1927.

       As to the second issue, it is apparent that none of the Defendants or

 Intervenors complied with the “safe harbor” provisions of Rule 11(c)(2).

 Notwithstanding the fact that Mr. Wood did not participate in the filing of any of the

 documents in this case, the initial Rule 11 motion was not provided to Mr. Wood,



                                          vii
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6105 Filed 07/26/21 Page 8 of 29




 either by email or regular U.S. mail. Mr. Wood’s first indication that the Intervenor-

 Defendant had filed a motion seeking sanctions in the Michigan case was when he

 read news reports. After the Court ordered his appearance in Michigan, Mr. Wood

 retained counsel. Mr. Wood and his assistant, Kimmy Hart Bennet, have completed

 a diligent search of all his emails and the physical files at his Atlanta office, and have

 failed to find any notification that the City of Detroit was seeking sanctions against

 him.

        Moreover, the City’s “Certificate of Service” following the Motion and Brief

 (ECF No. 78), merely states, “I HEREBY CERTIFY that on January 5, 2021, I

 electronically filed the foregoing document with the Clerk of the Court using the

 ECF system, which will send notification of such filing to all attorneys of record

 registered for electronic filing. FINK BRESSACK By: /s/ Nathan J. Fink” (ECF No.

 78, PageID 3671). Mr. Wood was never an attorney of record in this case. The

 same is true for the motions filed by Intervenor-Defendant Davis (ECF 69, PageID

 3349) (“I, ANDREW A. PATERSON, certify that forgoing document(s) was filed

 and served via the Court’s electronic case filing and noticing system (ECF) this 22nd

 day of December, 2020, which will automatically send notification of such filing to

 all attorneys and parties of record registered electronically.”) and Defendants

 Whitmer and Benson. (ECF 105, PageID 4378) (“I hereby certify that on January

 28, 2021, I electronically filed the above document(s) with the Clerk of the Court



                                            viii
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6106 Filed 07/26/21 Page 9 of 29




 using the ECF System, which will provide electronic copies to counsel of record.

 s/Heather S. Meingast.”) The same is true of all of the filings in this case – Mr.

 Wood received no copies, electronically or otherwise, until he retained Mr.

 Campbell, who filed his appearance for Mr. Wood on June 30, 2021. 1                             The

 Defendants and Intervenor-Defendants failed to comply with the dictates of Rule

 11(c)(2), and their motions pursuant to that rule should be denied.

        Finally, should this Honorable Court determine that questions of fact exist that

 are material to the determination of the issues presented here, Mr. Wood requests

 the opportunity to conduct an evidentiary hearing before the Court. Such a hearing

 is necessary in order to establish, of record, the assertions made herein and to refute

 any material assertions made by opposing parties.




 1It is interesting to note that Mr. Campbell’s certificate of service for his appearance contains,
 appropriately, the added language, “…and to any counsel not registered to receive electronic
 copies from the court, by enclosing same in a sealed envelope with first class postage fully prepaid,
 addressed to the above, and depositing said envelope and its contents in a receptacle for the US
 Mail.” (ECF No. 131, PageID 5212).


                                                  ix
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6107 Filed 07/26/21 Page 10 of 29




                              STATEMENT OF FACTS

        On June 17, 2021, this Honorable Court ordered the appearance at oral

  argument on the Defendants’ motion for sanctions of “each attorney whose name

  appears on any of Plaintiffs’ pleadings or briefs….” (ECF No. 123, PageID 5134).

  At the time the order was filed, Mr. Wood had not filed an appearance in the case

  and did not receive the order through the Court’s electronic filing system. He was

  made aware of being ordered to appear in this Court by a telephone call from one of

  the Plaintiffs’ attorneys. He then spoke to his previous attorney, Donald Campbell,

  on June 29, 2021, and discovered that he had been ordered to appear. The hearing

  was first scheduled for July 6, 2021, and then reset for July 12, 2021. On that date,

  Mr. Wood appeared via the Zoom videoconferencing platform. During the hearing,

  Mr. Wood stated to the Court, “I’m just – I’m here because your Honor warned me

  to be here, but I’m here subject to my defense that I just don’t think there’s any

  personal jurisdiction over me because I didn’t do anything in Michigan. I didn’t do

  anything with respect to this lawsuit.” Previous Exhibit A, p. 59. Further, Mr. Wood

  specifically stated that he was appearing that day, but that his appearance should not

  be construed as submitting to the Court’s jurisdiction. He stated, “What I wanted to

  make it clear is, as I said at the beginning, that I’m appearing subject to my Defense




                                            1
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6108 Filed 07/26/21 Page 11 of 29




  that I’m not subject to the jurisdiction of the Court personally or by having appeared

  in the case.” Previous Exhibit A, p. 119.

        Additionally, Mr. Wood’s position was supported by the statement of the

  attorney who did represent the Plaintiffs, Sidney Powell. She stated in closing, “I

  take full responsibility myself for the pleadings in this case. Ms. Newman, Mr.

  Wood, Mr. Johnson, and local counsel had no role whatsoever in the drafting and

  content of these complaints. It was my responsibility and Mr. Kleinhendler's, not

  theirs.” Previous Exhibit A, p. 231. Therefore, Mr. Wood did not appear or practice

  in this court and has specifically reserved his right to argue the Court’s lack of

  jurisdiction.

        Mr. Wood’s name does appear on the initial complaint and the amended

  complaint. (ECF 1, PageID 75 and ECF No. 6, PageID 957, respectively). However,

  he did not place his name there, nor did he authorize any of the other attorneys to

  use his name. The signature pages of the complaint and amended complaint are

  electronically signed by Sidney Powell, Scott Hagerstrom and Gregory Rohl. An

  electronic signature is designated by the notation, prior to the attorney’s name and

  above the signature line, of “/s/,” or “/s” in the case of Sidney Powell’s signature on

  the original complaint. Mr. Wood’s is not. It is not, because Mr. Wood did not sign

  the pleadings. His name and address are listed, but the documents do not even carry

  the customary signature line above Mr. Wood’s name.



                                              2
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6109 Filed 07/26/21 Page 12 of 29




        The docket entries indicate that the complaint and amended complaint were

  filed using the PACER account of Gregory Rohl, one of the signatories. (ECF No.

  1 and ECF No. 6, respectively). Other than those two documents, Mr. Wood’s name

  does not even appear on any of the numerous, subsequent motions, responses and

  replies the parties filed during the pendency of the litigation – the Emergency Motion

  to Seal (ECF No. 8), the Emergency Motion for a Temporary Restraining Order

  (TRO) (ECF No. 9), the Response to the Motion to Intervene (ECF 25), multiple

  Motions for Extensions of Time (ECF No. 44, 74 and 82), the reply briefs regarding

  the TRO and seal motions (ECF Nos. 49 and 50), nor the supplemental brief

  regarding the TRO (ECF No. 57). Mr. Wood has not appeared before this Court,

  nor has he practiced before this court. Consequently, this Court, with all due respect,

  lacks the authority to impose sanctions upon an attorney that does not and has not

  practiced before the court. The Defendants’ and Intervenor-Defendants’ motions

  should be denied.

        The Intervenor-Defendant, City of Detroit (the City), did not comply with the

  “safe harbor” provisions of Rule 11(c)(2). The initial Rule 11 motion was not

  provided to Mr. Wood, either by email or regular U.S. mail. Mr. Wood’s first

  indication that the Intervenor-Defendant had filed a motion seeking sanctions in the

  Michigan case was when he read news reports. After the Court ordered his

  appearance in Michigan, Mr. Wood retained counsel. Mr. Wood and his assistant,



                                            3
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6110 Filed 07/26/21 Page 13 of 29




  Kimmy Hart Bennet, have completed a diligent search of all his emails and the

  physical files at his Atlanta office, and have failed to find any notification that the

  City of Detroit was seeking sanctions against him.

        Moreover, the City’s “Certificate of Service” following the Motion and Brief

  (ECF No. 78), merely states, “I HEREBY CERTIFY that on January 5, 2021, I

  electronically filed the foregoing document with the Clerk of the Court using the

  ECF system, which will send notification of such filing to all attorneys of record

  registered for electronic filing. FINK BRESSACK By: /s/ Nathan J. Fink” (ECF No.

  78, PageID 3671). Mr. Wood was never an attorney of record in this case. The

  same is true for the motions filed by Intervenor-Defendant Davis (ECF 69, PageID

  3349) (“I, ANDREW A. PATERSON, certify that forgoing document(s) was filed

  and served via the Court’s electronic case filing and noticing system (ECF) this 22nd

  day of December, 2020, which will automatically send notification of such filing to

  all attorneys and parties of record registered electronically.”) and Defendants

  Whitmer and Benson. (ECF 105, PageID 4378) (“I hereby certify that on January

  28, 2021, I electronically filed the above document(s) with the Clerk of the Court

  using the ECF System, which will provide electronic copies to counsel of record.

  s/Heather S. Meingast.”) The same is true of all of the filings in this case – Mr.

  Wood received no copies, electronically or otherwise, until he retained Mr.




                                            4
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6111 Filed 07/26/21 Page 14 of 29




  Campbell, who filed his appearance for Mr. Wood on June 30, 2021. 2                             The

  Defendants and Intervenor-Defendants failed to comply with the dictates of Rule

  11(c)(2), and their motions pursuant to that rule should be denied.

                                           ARGUMENT

         I.      Mr. Wood has never practiced in this court.

                 A. Mr. Wood has not sought admission.

         Local Rule 83.20 governs the admission of attorneys in the United States

  District Court for the Eastern District of Michigan. In order to practice in the court,

  an attorney must first apply for admission by paying the fee and completing the

  application provided by the court clerk. E. D. Mich. LR 83.20(d). An applicant

  must also provide the clerk with an original certificate of good standing from the

  court of record where the attorney is currently admitted. E. D. Mich. LR 83.20(d)(2).

  If the court grants the application, the attorney must then personally appear to take

  the oath, or if they have no office in the district, the applicant may take the oath by

  telephone or video conference before a judicial officer. E. D. Mich. LR 83.20(d)(4).

  The clerk will then issue a certificate of admission. Id.

                 B. Mr. Wood has not held himself out as authorized to practice in this
                    Court.


  2It is interesting to note that Mr. Campbell’s certificate of service for his appearance contains,
  appropriately, the added language, “…and to any counsel not registered to receive electronic
  copies from the court, by enclosing same in a sealed envelope with first class postage fully prepaid,
  addressed to the above, and depositing said envelope and its contents in a receptacle for the US
  Mail.” (ECF No. 131, PageID 5212).


                                                   5
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6112 Filed 07/26/21 Page 15 of 29




        An attorney who is not a member in good standing of the bar of this court is

  not authorized to practice in this court. E. D. Mich. LR 83.20(i). However, “an

  actively-licensed attorney who is not under suspension or disbarment in this or

  another federal or state court may -- (i) cosign papers or participate in pretrial

  conferences in conjunction with a member of the bar of this court (ii) represent a

  client in a deposition, provided that an attorney who is not a member of the bar of

  this court who conducts a deposition will be subject to the disciplinary rules of this

  court (iii) counsel a client in an action or proceeding pending in this court..” E. D.

  Mich. LR 83.20(i)(1)(D).

        Mr. Wood is not a member of the bar of this court. He never sought admission,

  never paid the fee, never completed the application, and never provided the clerk

  with a certificate of good standing from another bar. In addition, Mr. Wood has

  never held himself out as being authorized to practice in this court as allowed under

  the provision of Local Rule 83.20(i)(1)(D). E. D. Mich. LR 83.20(i)(1)(D).

        E. D. Mich. LR 83.22(c) dictates that when a judicial officer may institute

  disciplinary proceedings against an attorney. The rule states:

        When misconduct or allegations of misconduct that, if substantiated,
        would warrant discipline of an attorney who is a member of the bar of
        this court or has practiced in this court as permitted by LR 83.20 come
        to the attention of a judicial officer, including a bankruptcy judge or a
        magistrate judge, whether by complaint or otherwise, the judicial
        officer may refer the matter to: (1) the Michigan Attorney Grievance
        Commission for investigation and prosecution, (2) another disciplinary
        authority that has jurisdiction over the attorney, or (3) the chief district

                                             6
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6113 Filed 07/26/21 Page 16 of 29




        judge for institution of disciplinary proceedings by this court under LR
        83.22(e). (Emphasis supplied.)

        Absent referral to the chief judge or the other agencies mentioned above, the

  rules provide for other discipline, except disbarment or suspension, for “conduct

  violating the Rules of Professional Conduct, these rules, the Federal Rules of Civil

  or Bankruptcy Procedure, or orders of the court.” E. D. Mich. LR 83.22(d). The

  rule also states that an attorney may request a hearing, and, if allowed, it should be

  conducted prior to the imposition of any discipline.

        At the hearing conducted on July 12, 2021, it was clear that Mr. Wood had

  never subjected himself to the jurisdiction of this Court, because he did not

  participate in any fashion with the preparing and filing of the complaint or amended

  complaint as alleged by the Plaintiffs in this matter. During the hearing, Mr. Wood

  stated to the Court, “I’m just – I’m here because your Honor warned me to be here,

  but I’m here subject to my defense that I just don’t think there’s any personal

  jurisdiction over me because I didn’t do anything in Michigan. I didn’t do anything

  with respect to this lawsuit.” Previous Exhibit A, p. 59. Further, Mr. Wood

  specifically stated that he was appearing that day, but that his appearance should not

  be construed as submitting to the Court’s jurisdiction. He stated, “What I wanted to

  make it clear is, as I said at the beginning, that I’m appearing subject to my Defense

  that I’m not subject to the jurisdiction of the Court personally or by having appeared

  in the case.” Previous Exhibit A, p. 119.

                                              7
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6114 Filed 07/26/21 Page 17 of 29




          Additionally, Mr. Wood’s position was supported by the statement of the

  attorney who did represent the Plaintiffs, Sidney Powell. She stated in closing, “I

  take full responsibility myself for the pleadings in this case. Ms. Newman, Mr.

  Wood, Mr. Johnson, and local counsel had no role whatsoever in the drafting and

  content of these complaints. It was my responsibility and Mr. Kleinhendler's, not

  theirs.” Previous Exhibit A, p. 231. Therefore, Mr. Wood did not appear or practice

  in this court and has specifically reserved his right to argue the Court’s lack of

  jurisdiction over him.

                C. Mr. Wood did not sign the complaint or amended complaint.

          The Eastern District of Michigan instituted Electronic Filing Policies and

  Procedures beginning with the mandatory electronic maintenance of court files as of

  June 1, 2004. The Court approved mandatory electronic filing on November 30,

  2005.    Rule 10 of the policies and procedures dictates the manner in which

  documents are to be electronically signed. It states:

          R10 Signatures
          (a) See Fed. R. Civ. P. 5(d)(3)(C).
          (b) A paper filed electronically must include a signature block
          containing the name of the filing user represented by “s/”, “/s/” or a
          scanned signature, firm name (if applicable), street address, telephone
          number, primary e-mail address, and bar ID number (where applicable).
          The format of the signature block should substantially conform to the
          following sample:

          SAMPLE: s/John Doe
                  Doe Law Firm
                  123 Main Street

                                            8
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6115 Filed 07/26/21 Page 18 of 29




                     Detroit, MI 48200
                     (313) 555-1234
                     jdoe@doelaw.com
                     P12345
         E. D. Mich. LR, App’x ECF, R10. (Emphasis supplied.)

         Rule 5(d)(3) of the Federal Rules of Civil Procedure also addresses the

  requirement that electronically filed documents must be signed.3                    Subrule (C)

  designates what a signed filing consists of. “A filing made through a person’s

  electronic filing account and authorized by that person, together with that person’s

  name on a signature block, constitutes the person’s signature.” Fed. R. Civ. P.

  5(d)(3)(C) (Emphasis supplied). Furthermore, “No filing user may submit a paper

  with an electronic signature unless the filing user has permission of the signatory.”

  E. D. Mich. LR, App’x ECF, R10(f). No one had Mr. Wood’s permission.

         Though Mr. Wood’s name “appears” on the initial complaint and the amended

  complaint (ECF 1, PageID 75 and ECF No. 6, PageID 957, respectively), he did not

  place his name there, nor did he authorize any of the other attorneys to use his name.

  The signature pages of the complaint and amended complaint are electronically

  signed by Sidney Powell, Scott Hagerstrom and Gregory Rohl.                         They are in

  compliance with ECF Policies and R10 noted above. An electronic signature must




  3 Rule 11(a) states that every pleading must be signed by at least one attorney of record including
  the signer’s address, email and telephone number. Further, “The court must strike an unsigned
  paper unless the omission is promptly corrected after being called to the attorney’s…attention.”
  Fed. R. Civ. P. 11(a). Mr. Wood was never an attorney of record.


                                                  9
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6116 Filed 07/26/21 Page 19 of 29




  be designated by the notation, prior to the attorney’s name and on the signature line,

  “/s/.” Id. Mr. Wood’s is not. It is not, because Mr. Wood did not sign the pleadings.

  His name and address are listed, but the documents do not even carry the customary

  signature line above Mr. Wood’s name. Finally, the pleadings do not carry Mr.

  Wood’s email address which is a requirement when filing an appearance with the

  Court. Mr. Wood cannot be held to have practiced in this court or to be a member

  of this bar when he did not sign the pleadings nor authorize anyone else to sign for

  him. Therefore, and with the utmost respect, this Honorable Court does not have the

  authority to impose discipline on Mr. Wood who was, and is, not before the court in

  any capacity.

               D. The Intervenor-Defendant cites cases that are inapplicable here.

        The City of Detroit appears to argue in its reply pleadings that, regardless of

  whether Mr. Wood signed, filed, submitted or advocated for the complaint or

  amended complaint, the Court still has the authority to sanction him. The City cites

  the Court to three cases for the proposition that a non-signatory may be sanctioned

  for violating Rule 11(b): U.S. Bank Nat. Ass'n, N.D. v. Sullivan-Moore, 406 F.3d

  465 (7th Cir. 2005), In re Lane, 604 B.R. 23 (B.A.P. 6th Cir. 2019), and Stalley v.

  Methodist Healthcare, 644 F.3d 349 (6th Cir. 2008). (ECF No. 103, PageID 4185-

  86). However, a simple examination of the cases demonstrates their inapplicability

  to the case before this Court.



                                           10
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6117 Filed 07/26/21 Page 20 of 29




                      i.    U.S. Bank Nat. Ass'n, N.D. v. Sullivan-Moore

        In U.S. Bank Nat. Ass’n, supra, two attorneys of a much larger firm had filed

  pleadings in a mortgage foreclosure action that contained the wrong address for an

  elderly woman on the south side of Chicago. Because of the incorrect address, she

  was never served with the foreclosure action, even though a routine examination of

  the file would have demonstrated the error. The attorneys persuaded the district

  court to authorize service by publication. Once she was defaulted the attorneys then

  moved for eviction. The first the woman heard of the action was when she was

  evicted from her home. The court subsequently discovered the error and issued a

  show cause for the two attorneys responsible. The law firm, Fisher and Fisher,

  stipulated that any sanction would run against the firm as a whole, so the district

  court released the individual attorneys from any liability as well as the bank. Id. at

  469. As a sanction, the district court ordered that all members of the firm who were

  admitted to practice in the Northern District of Illinois would have to “attend or view

  a sixteen-hour course in federal subject matter jurisdiction and civil procedure.” Id.

        The law firm appealed the sanction as unreasonable and excessive. The

  Seventh Circuit concluded that the firm had waived the issue.

        Although Fisher and Fisher now protests the requirement that all its
        attorneys view or attend a civil procedure course, it waived any
        objection to such a requirement in the district court. First, it stipulated
        that any sanctions would run against the firm and not individual
        attorneys. Then in its Rule 59(e) motion Fisher and Fisher attacked the
        requirement as casting too broad a net by requiring all Fisher and Fisher

                                            11
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6118 Filed 07/26/21 Page 21 of 29




        attorneys to participate in the civil procedure course. In response, the
        district court asked the firm to provide a list of attorneys responsible for
        the violations so that the sanctions could be more narrowly tailored.
        Instead of complying, Fisher and Fisher withdrew its request for the
        court to reconsider the scope of the sanction and explicitly agreed to
        both the length of the course and the requirement that all current and
        future Fisher and Fisher employees attend. Thus, it has waived the
        argument.
        U.S. Bank Nat. Ass’n, N.D. v. Sullivan-Moore, supra, at 471 (7th Cir.
        2005)

        The inapplicability of the decision is readily apparent. Unlike the firm in U.S.

  Bank, Mr. Wood is not stipulating to any jurisdiction the movants here seek to

  impose. He has not practiced before this Court, no one from his firm has and he did

  not authorize anyone to sign his name. On the contrary, he has stated from the

  beginning that he had nothing to do with any of the pleadings filed in Michigan.

                      ii.    In re Lane

        In the bankruptcy case cited by the City, In re Lane, 604 B.R. 23 (B.A.P. 6th

  Cir. 2019), husband and wife creditors (the Deans) were representing themselves

  pro se in their claim against the debtor. In violation of the applicable rules, the Deans

  had filed with the district court a settlement letter authored by the debtor. The debtor

  moved the court to strike the letter and, after the court did so, sought sanctions

  against the Deans and sought payment for the expense of having to file the motion.

  The Deans responded that they could not be punished under the rules for filing the

  settlement letter on the docket because they did not sign the letter. Id. at 30–31. The

  Sixth Circuit concluded that Rule 11 (Bankruptcy Rule 9011) precluded not only

                                             12
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6119 Filed 07/26/21 Page 22 of 29




  signing pleadings but filing them as well. “The Deans may not have signed the

  Settlement Letter, but they alone were responsible for filing it on the docket and

  making it part of the record. Accordingly, they may be sanctioned for filing it, even

  without a signature.” Id. at 31 (B.A.P. 6th Cir. 2019).

        Again, the City’s conclusion that In re Lane dictates the outcome of this case

  is misplaced. No evidence exists on this record to conclude that Mr. Wood filed the

  complained of pleadings. He did not. In Lane, whether the Deans filed the letter

  was not even in dispute. It is clear Mr. Wood did not file the complaint or the

  amended complaint in this matter. He cannot be sanctioned for something he did

  not do.

                      iii.   Stalley v. Methodist Healthcare

        Finally, the City attempts to rely on Stalley v. Methodist Healthcare, 517 F.3d

  911 (6th Cir. 2008), for the proposition that the Court may sanction a “non-signatory

  for bringing a vexatious lawsuit.” (ECF No. 103, PageID 4186). Stalley and his

  attorney had filed numerous lawsuits in the Sixth Circuit as well as across the

  country, alleging that the Medicare Secondary Player Act granted the authority to

  pursue qui tam actions against numerous Medicare providers. All of them were

  dismissed, and yet, Stalley and his attorney persisted and filed additional suits in the

  Middle District of Tennessee. The Sixth Circuit affirmed the various district court

  dismissals, and then remanded the matter back to the district court for a hearing on



                                            13
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6120 Filed 07/26/21 Page 23 of 29




  its own finding that Stalley’s subsequent suits were vexatious. After, the Court

  affirmed the sanctions imposed by the district court, it addressed Stalley’s final

  argument. “Finally, Stalley relies on Rathbun v. Warren City Schools, 825 F.2d 977,

  986 (6th Cir.1987), to contend that the district court should have imposed sanctions

  solely against his counsel, not against him as well. But that case dealt with an

  individual who brought a single lawsuit mistakenly alleging discrimination against

  her personally. Id. The circumstances here are different, and Stalley shares the

  blame for pursuing these vexatious lawsuits.” Stalley ex rel. U.S. v. Mountain States

  Health All., supra, at 353 (6th Cir. 2011).

         Contrary to the City’s contention, the Stalley matter hardly equates to the facts

  presented here. The plaintiff in Stalley was an active participant in the filing of

  numerous previous lawsuits that had all been dismissed. He then files virtually

  identical suits in Tennessee alleging the same legal theory that had previously been

  rejected. Mr. Wood did not file this lawsuit. He was not a party to it. He did not

  submit the complaint. He did not advocate in this court.4 The City’s case law does

  not support the City’s position and the various motions for sanctions against Mr.

  Wood should be denied.



  4 Lest there be any quibbling about the definition of the term “advocate,” Black’s Law Dictionary
  defines an advocate as “One who assists, defends, or pleads for another. One who renders legal
  advice and aid and pleads the cause of another before a court or tribunal, a counselor. A person
  learned in the law, and duly admitted to practice, who assists his client with advice, and pleads for
  him in open court.” Black’s Law Dictionary, 5th Ed. West (1979).


                                                   14
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6121 Filed 07/26/21 Page 24 of 29




         A review of the relevant case law interpreting Rule 11 post the 1993

  amendments, demonstrates that no sanctions have ever been levied against an

  individual who is neither an attorney or law firm representing a party or the party.

  See generally, Webb v. Morella, 457 F. App'x 448, 454, n. 5 (5th Cir. 2012)

  (“Moreover, Rule 11 sanctions can only be granted in situations when attorneys sign

  a pleading or filing that directly violates the rule itself; therefore, a district court may

  never grant a Rule 11 motion because it is unopposed and must always make a

  determination of the merits of the rule violation.”); Walker v. City of N. Las Vegas,

  394 F. Supp. 3d 1251, 1260 (D. Nev. 2019), appeal dismissed, No. 19-16305, 2020

  WL 3620207 (9th Cir. Jan. 21, 2020) (“Thus, the rule automatically imposes upon

  any attorney or pro se party who files a writing with the court the certification that,

  ‘to the best of the person's knowledge, information, and belief, formed after an

  inquiry reasonable under the circumstances[,]’ the writing is not frivolous, legally

  unreasonable, without evidentiary foundation, or brought for an improper purpose.”)

         II.    The Defendants and Intervenor-Defendants failed to comply with the
                dictates of Rule 11(c)(2).

         The Court is unable to impose sanctions under Rule 11 based on the

  defendants’ and intervenors’ motions. Governor Whitmer and Secretary Benson’s

  motion does not claim that they are entitled to sanctions under Rule 11. (ECF No.

  105). Robert Davis seeks sanctions under Rule 11 but did not comply with Rule

  11’s safe-harbor requirements. (ECF No. 69). See Fed. R. Civ. P. 11(c)(2) (stating

                                              15
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6122 Filed 07/26/21 Page 25 of 29




  that a sanctions motion “must” be served under Fed. R. Civ. P. 5 at least 21 days

  before the motion is filed).

        The City’s motion says that counsel for Detroit served a copy of a motion for

  sanctions via email on December 15, 2020. (ECF No. 78, PageID.3617). The City

  has provided no evidence of the fact that it served Mr. Wood. As noted above, Mr.

  Wood and his legal assistant have performed a diligent search of all email

  correspondence as well as U.S. mail at Mr. Wood’s Atlanta office and elsewhere.

  They have turned up no evidence to indicate they were provided with any Rule 11

  notice prior to the filing of the motion. If the City relied upon service of the

  “attorneys of record” as their list of those to be served, it is clear they would not have

  served Mr. Wood.

        There can be no dispute, however, that the City of Detroit failed to serve the

  brief that it later filed with this Court. The City of Detroit tries to excuse this

  oversight by citing non-binding cases holding that Rule 11’s safe-harbor requirement

  only requires service of a “motion.” (ECF No. 103, PageID.4191). That argument

  overlooks the rules that govern in this district. This Court’s local rules state that

  each motion “must be accompanied by a single brief.” E. D. Mich. LR 7.1(d)(1)(A)

  (Emphasis supplied). This Court would reject a motion filed without a brief as an

  improper motion. Williams v. Huron Gardens 397 Trust v. Waterford Township,

  2019 WL 659009 (E.D. Mich. 2019) (unpublished) (striking motion filed without



                                             16
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6123 Filed 07/26/21 Page 26 of 29




  brief and noting that even pro se litigants are supposed to consult and follow the

  Local Rules). In the same way, a safe-harbor motion without a brief is not a proper

  motion at all.

        The City of Detroit’s failure to comply with the Court’s rules had a material

  impact on this case. The document that the City of Detroit served as its “safe harbor”

  notice did not cite a single case or fact supporting the City of Detroit’s arguments.

  It offered only conclusory statements devoid of legal or factual support.

  Consequently, it offered no way for any attorneys to meaningfully consider the City

  of Detroit’s position and decide whether to withdraw their complaint. See Penn v.

  Prosper Business Development Corp., 773 F.3d 764, 767 (6th Cir. 2014) (stating

  that the safe-harbor requirement is “to allow the nonmovant a reasonable period to

  reconsider the legal and factual basis for his contentions …”). It was an empty notice

  that defeated the very purpose of Fed. R. Civ. P. 11. Consequently, sanctions under

  Rule 11 are not available here.

        III.   Mr. Wood is entitled to an evidentiary hearing

        The facts on the current record seem clear. No evidence exists to contradict

  those set forth in this motion. However, should the Court determine that material

  factual questions do exist, Mr. Wood requests that the Court set this matter for an

  evidentiary hearing so that Mr. Wood may present the Court with evidence of record,

  sufficient to establish the factual representations made herein.



                                            17
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6124 Filed 07/26/21 Page 27 of 29




        Courts have ruled that due process does not necessarily require that a court

  conduct an evidentiary hearing where the facts are clear and the conduct in question

  occurred before the court. See, Big Rapids Mall Associates v. Mut. Trust Life Ins.

  Co., 98 F.3d 926, 929 (6th Cir.1996) (holding that “[a] hearing is not necessarily

  required where the court has full knowledge of the facts and is familiar with the

  conduct of the attorneys”). Nonetheless, the Court also stated, “Since the hearing

  on the stay did not provide the bankruptcy judge with any explanation of the conduct

  by the lawyers, a subsequent evidentiary hearing on the motions for sanctions might

  well have been the wisest course to follow.” Id. at 929-30. See also, Jones v.

  Pittsburgh Nat. Corp., 899 F.2d 1350, 1359 (3d Cir. 1990) (“In other situations it

  mandates an evidentiary hearing to resolve disputes of material fact when the cold

  record may not disclose the full story, as here. Finally, it will afford the attorney the

  opportunity to show, as here, whether he has the ability to pay or has other relevant

  defenses that the court should consider.”) Here, the factual disputes, if the Plaintiffs

  raise any, are best resolved by way of an evidentiary hearing.

                                RELIEF REQUESTED

        WHEREFORE, Mr. Wood prays this Honorable Court for an order denying

  all of the relief sought in the motions for sanctions currently pending in ECF No. 69,

  ECF No. 78 and ECF No. 105.


                                                  Respectfully submitted,

                                             18
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6125 Filed 07/26/21 Page 28 of 29




                                            /s/Paul J. Stablein
                                            Paul Stablein
                                            Attorney for Mr. Wood
  DATED:     July 26, 2021




                                       19
Case 2:20-cv-13134-LVP-RSW ECF No. 162, PageID.6126 Filed 07/26/21 Page 29 of 29




                                 PROOF OF SERVICE

        I, Paul Stablein, certify that the foregoing document(s) was filed and served

  via the Court's electronic case filing and noticing system (ECF) this 22nd day of July,

  2021, which will automatically send notification of such filing to all attorneys and

  parties of record registered electronically, and to any counsel not registered to

  receive electronic copies from the court, by enclosing same in a sealed envelope with

  first class postage fully prepaid, addressed to the above, and depositing said envelope

  and its contents in a receptacle for the US Mail.

                                          Respectfully submitted,



                                          /s/Paul J. Stablein
                                          Paul Stablein
                                          Attorney for Mr. Wood
  DATED:       July 26, 2021




                                            20
